        Case 4:19-cv-01097 Document 1-4 Filed on 03/25/19 in TXSD Page 1 of 2

                                                                                                         Ex. 4

AMERICAN ARBITRATION ASSOCIATION
ONLINE FILING ACKNOWLEDGEMENT
This confirmation serves as the Demand for Arbitration or Request for Mediation for this filing.
To institute proceedings, please send a copy of this form and the parties' dispute resolution agreement to the
opposing party.
Case # : 01-17-0006-8007
This will acknowledge receipt of a request for dispute resolution services for the claim and parties detailed below.

This claim has been filed for                               Arbitration
This matter has been filed in accordance with               Consumer Arbitration Rules
The fee paid at the time of filing was                      $200.00
This request was received by the AAA on                     09-Nov-2017


 Claim Description
 Violations of the Federal Telephone Consumer
 Protection Act, 47 U.S.C. § 227 et seq. ("TCPA").
 Claim Amount                                                $1,275,000.00
 Do you have a Non-monetary aspect to your claim?            Y
 Additional Damages
                                                                                                              Amount
                                                                  Punitive
                                                                  Attorney fees

 Requested Hearing Locale                                    United States of America
 Fee Schedule Option                                         Standard
 ADR Agreement



Parties and Representatives

Party 1

Category                         Consumer
Name                             Veronica Davis
Company Name
Address                           C/O Jared M. Lee, Esquire
                                 20 North Orange Avenue, Suite 1600
                                 Orlando, FL 32801
Phone                            (407)418-2038
Fax                              (407)245-3485
Email                            JLee@ForThePeople.com
The Party is the                 Individual


Representative 1

Name                             Jared M. Lee
Firm Name                        Morgan & Morgan, PA
Address                          20 North Orange Avenue
                                 16th Floor
                                 PO Box 4979
                                 Orlando, FL 32802
Phone                            (407)420-1414
Fax                              (407)245-3485
        Case 4:19-cv-01097 Document 1-4 Filed on 03/25/19 in TXSD Page 2 of 2



Email                    jlee@forthepeople.com

Party 2

Category                 Business
Name
Company Name             Conn Appliances, Inc.
Address                  4055 Technology Forest Boulevard
                         Suite 210
                         The Woodlands, TX 77381
Phone
Fax
Email
The Party is the         Company


Representative 2

Name
Firm Name                Conn Appliances, Inc.
Address                  4055 Technology Forest Boulevard
                         Suite 210
                         The Woodlands, TX 77381
Phone
Fax
Email
